Title: To John Adams from James Bowdoin, 11 July 1786
From: Bowdoin, James
To: Adams, John


     
      
       sir,
       Boston July 11th. 1786
      
      In addition to the papers I sometime ago sent you, relative to the encroachments made upon our Eastern boundary by our Neighbours of New Brunswick, I have the honor of transmitting to your Excellency copies of other Letters & papers upon the same subject—
      By Messrs. Smith & Bowles’s Deposition it appears, that the Province of New Brunswick is by its Charter bounded on the Western shore of Passamaquoddy; & that the seventh Town or Parish, besides other islands, includes Moose, Fred[k]: & Dudley Islands, which lie on the West side of Passamaquoddy bay, & are & have been for some time possessed by our people.—
      The proceedings of the Sheriff of the County of Charlotte, relative to these Islands & some of the people upon them, you have already been informed of.—
      The Papers now sent, respecting the seizure of the two Vessels mentioned in them, shew that it is the intention of the Government of New Brunswick, said to be founded on Letters or Instructions from Lord Sidney, to exclude us from the Navigation of that Bay: on the Western shore of which, & of the River Schooduck, running into that bay, a number of Townships have been by order of this Government laid out, & some of them sold. These Townships must for a long time be inaccessible, & of no value, if we are to be excluded from navigating that Bay: to the use of which, if the territory of the two nations bounds upon it, they have each, by the Treaty of peace, an equal right: the seizure of those Vessels must therefore be considered as a violation of the Treaty: especially as they were when seized on the Western side of the Bay.
      You will observe by the Deposition & by Colo Allan’s Letter it is said, that Lord Sydney had wrote to the Governor of New Brunswick, that Mr. Adams in April last had not mentioned any thing to the British Ministry, respecting the boundary lines of that territory or our claims to it: from whence the people there concluded, though very erroneously, that the territory or themselves were to be abandoned. It is hoped your Excellency has by this time had instructions from Congress to remonstrate to the British Ministry on

that head; & that you will be able at least to procure orders to the Governor of New Brunswick, that our people on these Islands be not in future molested; & that no interruption be given to our vessels with regard to the navigation of that bay—
      You will also observe by one of Mr. Delesdernier’s letters, that the seizure of the vessels was in retaliation for a vessel taken at the Westward. If this respects a vessel lately seized at Martha’s Vineyard, & I do not know of any other it can relate to, she was seized in the breach of our navigation Act, & the trial I am informed will be had at the next Court for that County. This however can be no justification of their seizures within the jurisdiction of this Commonwealth—
      At the late Session of the General Court that Act was suspended until the other States should adopt similar ones: Rhode Island & New Hampshire having suspended or repealed their Navigation Acts.
      I lately received your Letter with the Enclosures relative to the Whalefishery &c & this day had the honor of your Letter of the   of May— The former I have communicated to a number of Gentlemen in the mercantile line; & hope they will profit by the communication: & the latter will be shewn to confidential friends only— The Vessel being on the point of departure, I have only time to acknowledge the receiving of them, & to thank you for the information contained in them—
      With real & the most respectful regard, / I have the honor to be / Sir, / Your Excellency’s / Most obt. hb̃le Servt.
      
       James Bowdoin
      
     
     
      Papers enclosed
      1 Message to the Court about seizure of Vessels at Passamaquoddy—
      2 Messrs. Avery & Jones’s Letter about ditto
      3 Messrs. Delesdernier & Allan’s Letters to do. about do.
      4 Resolve of the General Court about do:
      5 Proceedings of Council about do:
      6 Messrs. Jones & Avery’s 2d letter about do: enclosing
      7 Messrs. Smith & Bowles’s deposition about do:
      8 Messrs. Cochran & Tuttle’s Deposition about Sheriff Wier—
     
    